Opinion issued July 8, 2004










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01–04–00608–CV
____________

IN RE SAID NASR, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator Said Nasr has filed a petition for writ of mandamus complaining about
the trial court’s


 temporary orders.


  
          We deny the petition for writ of mandamus.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Bland.